                                                                                 1 Stephen J. Henning (State Bar No. 144060)
                                                                                   shenning@wshblaw.com
                                                                                 2 Steven R. Disharoon (State Bar No. 273170)
                                                                                   sdisharoon@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 4 Concord, California 94520-7982
                                                                                   Phone: 925 222 3400 ♦ Fax: 925 356 8250
                                                                                 5
                                                                                   Attorneys for Defendant TJM PLAZA GRF2, LLC
                                                                                 6

                                                                                 7

                                                                                 8

                                                                                 9

                                                                                10

                                                                                11                                     UNITED STATES DISTRICT COURT
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13
                                                Attorneys at Law




                                                                                14 SHERYL WILSON,                                        Case No. 2:18-CV-00660-KJM-KJN

                                                                                15                     Plaintiff,                        STIPULATION AND ORDER TO
                                                                                                                                         CONTINUE MEDIATION/VDRP DATE
                                                                                16            v.
                                                                                                                                         Trial Date: None Set
                                                                                17 PAN NORCAL, LLC, ET AL.,
                                                                                                                                         The Hon. Kimberly J. Mueller
                                                                                18                     Defendants.

                                                                                19

                                                                                20

                                                                                21

                                                                                22            On May 30, 2018 the Court ordered the parties to initiate participation in VDRP if they
                                                                                23 were not able to reach a settlement on their own. The case was activated to VDRP and, on August

                                                                                24 14, 2018, Charles L. Post was assigned as the Neutral. There is a current order in place for the

                                                                                25 parties to complete mediation on or before April 30, 2019. The parties believe that settlement in

                                                                                26 this matter likely hinges on the disclosure of two medical reports in Plaintiffs' underlying workers'

                                                                                27 compensation case, which have yet to be disclosed and will not be available until after the ADR

                                                                                28 deadline. This circumstance exists despite the parties' good faith efforts to retrieve the same. As

                                                                                     LEGAL:10437-0350/11455889.1                       -1-
                                                                                                                   STIPULATION TO CONTINUE MEDIATION/VDRP DATE
                                                                                 1 such, the parties request that the last day to participate in mediation be extended to August 31,

                                                                                 2 2019.

                                                                                 3 Dated: April 26, 2019                            DISABLED ADVOCACY GROUP, APLC

                                                                                 4

                                                                                 5
                                                                                                                              By:   /s/ Scottlynn J. Hubbard
                                                                                 6                                                  Scottlynn J. Hubbard
                                                                                                                                    Attorneys for Plaintiff
                                                                                 7                                                  SHERYL WILSON
                                                                                 8

                                                                                 9 Dated: April 26, 2019                            PAN AMERICAN GROUP LLC
                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                              By:
                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                                    Jenna M. Yott
                                                                                                                                    Attorneys for Defendant, Cross-Claimant, and
                                                                                13                                                  Cross-Defendant
                                                Attorneys at Law




                                                                                                                                    PAN NORCAL LLC
                                                                                14

                                                                                15 Dated: April 26, 2019                            WOOD, SMITH, HENNING & BERMAN LLP
                                                                                16

                                                                                17
                                                                                                                              By:
                                                                                18
                                                                                                                                    Steven R. Disharoon
                                                                                19                                                  Attorneys for Defendant, Cross-Claimant, and
                                                                                                                                    Cross-Defendant
                                                                                20                                                  TJM PLAZA GRF2, LLC

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10437-0350/11455889.1                       -2-
                                                                                                                   STIPULATION TO CONTINUE MEDIATION/VDRP DATE
                                                                                 1                                                  ORDER

                                                                                 2            GOOD CAUSE HAVING BEEN SHOWN, the parties shall conduct mediation with the

                                                                                 3 Neutral Charles Post by August 31, 2019.

                                                                                 4

                                                                                 5 IT IS SO ORDERED.

                                                                                 6

                                                                                 7 DATED: May 1, 2019.

                                                                                 8
                                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10437-0350/11455889.1                       -3-
                                                                                                                   STIPULATION TO CONTINUE MEDIATION/VDRP DATE
